JUDGMENT
Tsoucalas, Judge:
This Court, having remanded this case to the Department of Commerce, International Trade Administration (“Commerce”) on January 18,1994 to recalculate the antidumping duty margins after correcting an error in the calculation of home market credit expenses arising from incorrect computer language, and Commerce having done so as reported in its remand results dated February 2,1994, it is hereby
Ordered that the remand results in this case are affirmed, and it is further
Ordered that since all other issues have been decided, this case is dismissed.